ACCEPTED
                                                                                                                                                                                 03-14-00733-CR
                                                                                                                                                                                         4396093
                                                                                                                                                                        THIRD COURT OF APPEALS
                                                                                                                                                                                  AUSTIN, TEXAS
                                                                                                                                                                            3/6/2015 10:35:55 AM
                                                                                                                                                                                JEFFREY D. KYLE
                                                               No. 03‐14‐00733‐CR                                                                                                          CLERK




                                                                                                                        FILED IN
                                                    In the Third Court of Appeals                             3rd COURT OF APPEALS
                                                                                                                   AUSTIN, TEXAS
                                                            Austin, Texas                                     3/6/2015 10:35:55 AM
                                                                                                                                                
                                                                                                                 JEFFREY D. KYLE
                                                                                                                          Clerk


                                                            WESLEY PERKINS, 
                                                                                                 Appellant,

                                                                                        v.

                                                      THE STATE OF TEXAS,
                                                                                                 Appellee.
                                                                                                                                                

                                   On appeal from the County Court‐at‐Law Number Three, 
                                                     Travis County, Texas 
                                              Trial Cause No. C‐1‐CR‐13‐200882
                                                                                                                                                                                  

                                                                  STATE’S BRIEF
                                                                                                                                                                                 


                                                                                   DAVID A. ESCAMILLA
                                                                                   TRAVIS COUNTY ATTORNEY

                                                                                   GISELLE HORTON
                                                                                   ASSISTANT TRAVIS COUNTY ATTORNEY
                                                                                   State Bar Number 10018000
                                                                                   Post Office Box 1748
                                                                                   Austin, Texas 78767
                                                                                   Telephone: (512)854‐9415
                                                                                   TCAppellate@traviscountytx.gov

March 6, 2015                                                                      ATTORNEYS FOR THE STATE OF TEXAS
                                                                                                                                                                                 
                                                    ORAL ARGUMENT IS NOT REQUESTED



                                                                                          i
                                         TABLE OF CONTENTS

INDEX OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

STATEMENT OF THE CASE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

BACKGROUND . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

ISSUES PRESENTED . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

SUMMARY OF THE STATE’S ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . 3

ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

         Reply Point One: Perkins presents nothing for review. . . . . . . . . . . . . . 3

         Reply Point Two: The trial court was vested with subject‐matter
         and personal jurisdiction.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

         Reply Point Three: Article 25.04 of the Texas Code of Criminal             
         Procedure does not violate Due Process. . . . . . . . . . . . . . . . . . . . . . . . . 6

         Reply Point Four: Commercial “transportation” is not an
         element of the charged offense, as Perkins contends. . . . . . . . . . . . . . . 7

PRAYER . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

CERTIFICATE OF COMPLIANCE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

CERTIFICATE OF SERVICE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9




                                                            ii
                                    INDEX OF AUTHORITIES

Constitutional Provision                                                                                  Page
TEX. CONST. art. V § 12(b) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Statutes
TEX. CODE CRIM. P. art. 25.04 
      (West Supp. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  6

TEX. TRANSP. CODE § 521.457(a) 
      (West Supp. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

TEX. TRANSP. CODE § 521.457(a)(2) 
      (West Supp. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

TEX. TRANSP. CODE § 521.457(f)(2) 
      (West Supp. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

TEX. TRANSP. CODE § 601.191 
      (West Supp. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Rules
TEX. R. APP. P. 38.1(i) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 4

Cases
Adcock v. State, 152 Tex. Crim. 194 
     212 S.W.2d 175 (1948) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

 Busby v. State, 253 S.W.3d 661 
      (Tex. Crim. App. 2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Davis v. State, 329 S.W.3d 798 
      (Tex. Crim. App. 2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
                                                        iii
Ethridge v. State, 76 Tex. Crim. 473 
      175 S.W. 702 (1915) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Gilley v. State, 418 S.W.3d 114 
      (Tex. Crim. App. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Lucio v. State, 351 S.W.3d 878 
      (Tex. Crim. App. 2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Ramirez v. State, 105 S.W.3d 628 
     (Tex. Crim. App. 2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Teal v. State, 230 S.W.3d 172 
      (Tex. Crim. App. 2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6




                                                       iv
                           STATEMENT OF THE CASE

         The State charged Perkins by information with driving while license

invalid, a Class B misdemeanor, alleged to have occurred on January 15,

         1
2013.  CR 13. Just over a year and a half later, a jury found him guilty of

this offense. CR 189.  

         The trial court assessed punishment, and, on August 26, 2014,

sentenced Perkins to 45 days’ incarceration and a $2,000 fine, but

suspended imposition of this punishment and placed Perkins on

community supervision for two years. CR 195. As a condition of  probation,

Perkins was required to obtain a valid driver’s license and insurance, and

to refrain from driving uninsured. CR 197.

         Perkins tendered a new‐trial motion, which was filed on September

24, 2014. CR 202. Perkins gave notice of appeal on November 17, 2014 .

CR 234.




     1 TEX. TRANSP. CODE § 521.457(a)(2), (f)(2) (West Supp. 2014). The information
alleges that Perkins operated a motor vehicle on a public road in Travis County after his
Class C license was suspended for driving without liability insurance, which § 601.191
prohibits. CR 14.
                                             1
                                    BACKGROUND


         After an Austin police officer pulled Perkins’s wife over for speeding,

Perkins drove to the scene, ostensibly to offer proof of automotive liability

insurance on his wife’s behalf. 4 RR 23, 28–30; 4 RR 51. At the time,

Perkins’s own driver’s license was suspended for failing to pay surcharges

resulting from his refusal to obtain liability insurance. 4 RR 37. The officer

arrested him (1) for driving with a suspended license, and (2) on

outstanding warrants for expired registration, lack of insurance, and

expired vehicle inspection. 4 RR 35. 

                            ISSUES  PRESENTED

      The State has had some difficulty ascertaining Perkins’s contentions

in his thirty‐one points of error. In addition to addressing whether Perkins

presents anything for review, the State addresses the following, which

appear in the summary of Perkins’s argument:

•     whether the trial court had subject‐matter and personal jurisdiction;

•     whether article 25.04 of the Texas Code of Criminal Procedure
      violates Perkins’s due process rights. 

                                        2
•     whether the evidence is legally insufficient to convict by reason of the
      State’s failure to prove that Perkins was engaged in commercial
      transportation. 

               SUMMARY OF THE STATE’S ARGUMENT

      Perkins’s brief violates TRAP 38.1(i) and presents nothing for review

because it is neither clear nor concise, makes few appropriate cites to

authority, and is virtually incomprehensible. 

      If Perkins presents anything for review:

•     Presentment of an information vested the trial court with subject‐
      matter and personal jurisdiction.

•     Rather than deprive defendants of due process, article 25.04 of the
      Texas Code of Criminal Procedure guarantees it because it gives
      defendants the right to timely notice of their charges.

•     The prosecution had no reason to prove that Perkins was engaged in
      commercial “transportation” because it is not an element of his
      offense.

                              ARGUMENT

      Reply Point One: Perkins presents nothing for review.

      Rule 38.1(i) of the Texas Rules of Appellate Procedure requires an

appellant’s brief to contain “clear and concise argument for the contentions


                                      3
made, with appropriate citation to authorities and to the record.” TEX. R.

APP. P. 38.1(i) (emphasis added). But Perkins’s brief does not contain clear

and concise arguments, lacks appropriate citations to authorities, and

employs mystifying record citation form. 

      Rather than being clear and concise, his points are multifarious,

among other things. TEX. R. APP. P. 38.1(i); Davis v. State, 329 S.W.3d 798,

803 (Tex. Crim. App. 2010). For example, Perkins proclaims that the trial

court lacked personal jurisdiction over him. Perkins’s Brief, p. 9. Yet under

the “No Personal Jurisdiction” heading, he proceeds to challenge Article

25.04 on due process grounds, when it has nothing to do with personal

jurisdiction. Perkins’s Brief, pp. 9–10. In another instance, Perkins contends

that the trial court lacked subject‐matter jurisdiction, but then argues that

the evidence is insufficient. Perkins’s Brief, pp. 1–2. Courts may refuse to

review multifarious points. Gilley v. State, 418 S.W.3d 114, 119 n.19 (Tex.

Crim. App. 2014).

      Perkins also fails to appropriately cite authorities. For instance, he

advances the astonishing and unsupported propositions that the offense he

                                       4
committed should be classified as a felony, and that the offense’s 

classification as a misdemeanor violates public policy. Perkins’s Brief, pp.

46–48. To take another example, throughout his brief he insists—without

any legal authority whatsoever—that the offense he committed requires

proof of commercial “transportation. ”

      Perkins’s virtually incomprehensible brief presents nothing for

review. Even in capital offense cases, courts are under “no obligation to

make [an] appellant’s arguments for [him].” Lucio v. State, 351 S.W.3d 878,

896 (Tex. Crim. App. 2011); Busby v. State, 253 S.W.3d 661, 673 (Tex. Crim.

App. 2008).

      The following reply points answer issues that Perkins included in his

summary of the argument, located on page 17 of his brief. 

      Reply Point Two: The trial court had subject‐matter and personal
      jurisdiction over Perkins.

      Both subject matter and personal jurisdiction are established when

the State presents an information to the trial court. TEX. CONST. art. V §

12(b); see also Ramirez v. State, 105 S.W.3d 628, 630 (Tex. Crim. App. 2003)


                                       5
(“the mere presentment of an information to a trial court invests that court

with jurisdiction over the person of the defendant”) (emphasis added); Teal

v. State, 230 S.W.3d 172, 177 (Tex. Crim. App. 2007) (“[I]ndictments

charging a person with committing an offense, once presented, invoke the

jurisdiction of the trial court.”); Adcock v. State, 152 Tex. Crim. 194, 195, 212

S.W.2d 175, 175 (1948). An information is presented when it is filed with

the trial court. Ethridge v. State, 76 Tex. Crim. 473, 476, 175 S.W. 702, 703

(1915). 

      The State’s information, which was filed with the trial court, vested

the court with subject‐matter and personal jurisdiction. CR 13–14.

      Reply Point Three: Article 25.04 of the Texas Code of Criminal       
      Procedure does not violate Due Process.

         Under Article 25.04, in misdemeanors, “it shall not be necessary

before trial to furnish the accused with a copy of the indictment or

information; but he or his counsel may demand a copy, which shall be

given as early as possible.” TEX. CODE CRIM. P. art. 25.04 (West Supp. 2014).

Focusing only on the first (“it shall not be necessary to furnish”) portion of


                                        6
the statute, Perkins contends that this violates due process because it

deprives him of pre‐trial notice of the charges against him. Perkins’s Brief,

pp. 9–10. 

      Perkins ignores the latter portion of the statute, which clearly

requires that a defendant be given a copy of the charging instrument upon

demand. Rather than depriving Perkins of notice of the charges against

him, Article 25.04 guarantees it.

      What’s more, the record shows that Perkins had notice of the charges

against him long before trial. The municipal judge made him aware of the

charge when he was arrested. CR 6. Perkins’s bond, which he signed,

clearly stated the charge against him. CR 9. And Perkins admitted knowing

what the charge was when he signed the form waiving an attorney. CR 12.

      Reply Point Four: Proof of commercial transportation was not
      required to convict, as Perkins contends. 

      Perkins contends throughout his brief that the offense he committed

requires proof of commercial “transportation” because his offense is

located in the Transportation Code. But the relevant statute does not


                                      7
require proof of commercial transportation. It requires only proof that he

“[operate] a motor vehicle.” TEX. TRANSP. CODE § 521.457(a) (West Supp.

2014). The term “transportation” is entirely absent from the statute under

which Perkins has been convicted. Id. 

                                  PRAYER

      For these reasons, the Travis County Attorney, on behalf of the State

of Texas, asks this Court to overrule Perkins’s points of error and affirm the

judgment of conviction for driving while license invalid.

                                    Respectfully submitted,
                                    DAVID A. ESCAMILLA
                                    TRAVIS COUNTY ATTORNEY



                                                                                                

                                    Giselle Horton
                                    Assistant Travis County Attorney
                                    State Bar Number 10018000
                                    Post Office Box 1748
                                    Austin, Texas  78767
                                    Telephone: (512)854‐9415
                                    TCAppellate@traviscountytx.gov



                                    ATTORNEYS FOR THE STATE OF TEXAS



                                        8
                    CERTIFICATE OF COMPLIANCE

     Relying on Corel WordPerfect’s word‐count function, I certify that

this document complies with the word‐count limitations of TEX. R. APP. P.

9.4. The document (counting all relevant parts under TRAP 9.4(i)(1))

contains 1721 words.




                                                                                             
                                    Giselle Horton



                          CERTIFICATE OF SERVICE

     I certify that I have sent a complete and legible copy of this Stateʹs

Brief via electronic transmission, to Mr. Wesley Perkins, at

court@wesperkins.com, on or before March 6, 2015.




                                                                                              
                                    Giselle Horton
                                    Assistant Travis County Attorney




                                        9